                                                                        Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



MARCUS D FLEMING,
      Petitioner,

v.                                                   Case No. 3:20cv5990-LC-HTC

WARDEN M. V. JOSEPH,
      Respondent.

                                           /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated April 7, 2021 (ECF No. 18). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).

      Having considered the Report and Recommendation and conducted a de

novo review of the objections thereto, I have determined that the Report and

Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation (ECF Doc. 18)

             is adopted and incorporated by reference in this order.
                                                          Page 2 of 2

     2.   The petition, ECF Doc. 1 is DISMISSED.

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 28th day of April, 2021.

                             s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5990-LC-HTC
